Citation Nr: 9932870	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  94-00 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for a low back disability.  

2.  Entitlement to a schedular disability rating in excess of 
20 percent for the service-connected right knee disability 
from the date of claim in June 1991 to January 23, 1996.  

3.  Entitlement to an increased schedular rating for the 
service-connected right wrist disability, currently rated 
10 percent disabling.  

4.  Entitlement to an increased schedular rating for the 
service-connected right ankle disability, currently rated 
10 percent disabling.  

5.  Entitlement to an increased schedular rating for the 
service-connected left ankle disability, currently rated 
10 percent disabling.  

6.  Entitlement to an increased schedular rating for the 
service-connected left knee disability, currently rated 
10 percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is a veteran of active military service from 
September 1977 to February 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Los Angeles Regional Office (RO) 
of the Department of Veterans Affairs (VA).  This appeal was 
last before the Board in November 1995, when it was remanded 
to the RO for further evidentiary development.  In November 
1995, the appeal included the issue of entitlement to an 
increased rating for the service-connected right knee 
disability, rated 20 percent at that time.  While the appeal 
was in remand status, the RO in December 1996 granted a 
30 percent schedular rating for the right knee disability, 
effective January 23, 1996.  

By written statement in September 1999, the appellant 
indicated his satisfaction with the 30 percent rating for the 
right knee disability (see also VA Form 9, dated in August 
1993); but he also indicated that he felt that this rating 
should have been made effective from the date of claim in 
1991, rather than from January 1996.  He included similar 
contentions in paragraph number 6 of a VA Form 9 filed with 
the RO in January 1997, immediately after the 30 percent 
rating was granted.  Thus, the issue of entitlement to a 
schedular rating in excess of 20 percent for this disability 
from the date of claim in June 1991 to January 23, 1996 
remains in appellate status from the original appeal.  

In a written communication dated November 1, 1993, the 
appellant made reference to claims seeking dental treatment 
and fee-basis medical treatment.  These claims fall under the 
jurisdiction of the appropriate VA Medical Center, rather 
than the VARO, and they are unrelated to the present appeal.  
It is assumed that these claims have been resolved since no 
further mention is made of them in the record now before the 
Board, nor has an appeal on these issues been docketed at the 
Board.  


FINDINGS OF FACT

1.  Entitlement to service connection for a back disorder has 
been previously denied by the Board in October 1990.  

2.  Evidence received since that time is so significant that 
it must be considered in order to fairly decide the merits of 
the claim currently seeking service connection for a low back 
disability.  

3.  The appellant's reopened claim seeking service connection 
for a low back disability is capable of substantiation.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim seeking service connection for a low back disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The reopened claim seeking service connection for a low 
back disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for a Low Back Disability

Entitlement to service connection for a back disorder was 
previously denied by the Board in October 1990, which is now 
final.  38 U.S.C.A. § 7104(b) (West 1991).  The appellant has 
not sought reconsideration by the Board of this decision, nor 
has he alleged the existence of clear and unmistakable error 
in that decision.  The Board specifically found at that time 
that the back pathology treated in service was acute and 
transitory in nature and had resolved prior to separation 
from service without residual disability; that postservice 
back pathology was not shown to be related to the back 
complaints treated in service; and that arthritis was not 
demonstrated in the back until many years after service.  The 
Board also noted in its decision that a VA medical 
examination in 1985 was negative for any complaints or 
findings of back pathology, and that lumbar disc pathology 
was first clinically demonstrated in 1987, more than one year 
after separation from service.  

Once there has been an administratively final denial of a 
claim, whether by the Board or an RO, a claimant must submit 
new and material evidence in order to have VA reopen the 
claim and review the former disposition of that claim.  
38 U.S.C.A. § 5108.  If the claim is reopened, then VA shall 
next determine if the claim is well-grounded pursuant to 
38 U.S.C.A. § 5107(a); and, if so, shall next evaluate the 
claim on the merits after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. 
West, 12 Vet. App. 203 (1999).  

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (1999) as:

...evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The preceding definition of new and material evidence has 
recently received the explicit endorsement of the U.S. Court 
of Appeals for the Federal Circuit.  See Hodge v. West, 155 
F.3d 1356 (Fed.Cir. 1998).  In that decision, the Federal 
Circuit Court commented that, under this standard, the new 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince [VA] to alter its rating decision."  Id., at 1363.  

In support of his attempt to reopen his claim seeking service 
connection for a low back disability, the appellant has 
submitted medical evidence from several physicians, 
especially E.S. Brigham, D.C., who have reported as their 
medical opinion that the appellant's current lumbar disc 
pathology is, or may be, related to an injury sustained in a 
parachute jump in 1984 while he was in active service.  These 
medical opinions appear to be based solely upon the 
appellant's assertion that he has experienced continuous low 
back problems since this parachute jump in 1984, rather than 
upon a review of the relevant medical records, including an 
extensive Physical Evaluation Board report and the report of 
a VA examination in 1985, both of which disclose no low back 
complaints and no clinical evidence of lumbar pathology.  As 
previously noted, lumbar disc pathology is not clinically 
demonstrated until more than one year after service.  

Although the weight and credibility of this favorable medical 
evidence may be questionable, it is undoubtedly sufficient to 
reopen the claim under 38 C.F.R. § 3.156(a).  Moreover, in 
view of the presumption of credibility accorded such medical 
evidence for the purpose of evaluating well-groundedness, the 
reopened claim would appear to be well-grounded under 
38 U.S.C.A. § 5107(a).  See King v. Brown, 5 Vet. App. 19, 21 
(1993).  Determinations regarding the weight and credibility 
of evidence are inapplicable at the well grounded stage of 
adjudication.  Wandel v. West, 11 Vet. App. 200, 206 (1998).  

ORDER

The claim seeking service connection for a low back 
disability is reopened; the reopened claim is well grounded.  
To this extent, the appeal is granted.  


REMAND

Although the reopened claim seeking service connection for a 
low back disability is found to be well grounded, the Board 
still has concerns regarding the weight and credibility of 
the favorable medical evidence, as discussed above.  On the 
other hand, it must be admitted that the claim is at least 
plausible or capable of substantiation.  Accordingly, an 
informed medical opinion as to the merits of the claim, based 
on a thorough review of all of the relevant medical evidence 
would be of great assistance to the Board.  Such a 
comprehensive medical opinion would also satisfy VA's duty to 
assist the appellant in the development of the evidence in a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a).  Thus, a 
remand for this additional development is in order.  

The Board has also noted that several diligent searches have 
so far failed to discover any VA treatment records pertaining 
to the Emergency Room treatments from September/October 1985 
to March 1986 which the appellant alleges he received at the 
Wadsworth VA Medical Center (MC) for low back complaints 
within one year of service.  See VA Form 21-4138, dated in 
August 1991.  Since the appeal must be returned to the RO for 
other reasons, another search for these VA medical records 
would not be amiss in this case.  

The Board also notes that the appellant has asserted a claim 
seeking service connection for a low back disability under 
38 C.F.R. § 3.310(a) (1999), see e.g., VA Form 21-4138, dated 
in June 1991; or under Allen v. Brown, 7 Vet. App. 439 
(1995).  It appears the RO has not yet adjudicated this 
secondary service connection claim.  (See, e.g., paragraph 
no. 3 of the Rating Decision dated June 24, 1997.)  

The appeal also includes increased rating claims for the right 
wrist, right ankle, left ankle and left knee.  The Board 
observes that, although a rating specialist is directed to 
review the recorded history of a disability in order to make a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the 
current claims seeking increased ratings for service-connected 
right wrist, right ankle, left ankle and left knee 
disabilities was received in June 1991, evidence dating from 
earlier than June 1990 is not particularly relevant to these 
claims.  38 C.F.R. § 3.400(o)(2)(1999).  

The report of most recent VA examination of the appellant in 
January 1996 is full and complete in almost all respects, 
except for the question of whether or not the appellant 
experiences weakened movement or excess fatigability in any of 
the relevant joints on repeated use.  See 38 C.F.R. § 4.45 
(1999); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
This question must be addressed before these joints can be 
properly rated under the Rating Schedule.  There is also some 
question as to whether a VA examination which is almost four 
years old can be considered to have satisfied the requirement 
for a "contemporaneous" examination.  Cf. Caffrey v. Brown, 
6 Vet. App. 377 (1994).  

As previously discussed, the current appeal includes the issue 
of the proper schedular disability rating to be assigned to 
the service-connected right knee disability from the date of 
claim up until January 23, 1996, when a 30 percent rating was 
assigned by the RO based on clinical findings reported on VA 
examination of the appellant on that date.  Because of the 
time period involved in this appeal, a new examination will 
not resolve the question at issue, and an attempt must be made 
to rate the right knee disability based on the available 
evidence.  However, a review of the relevant evidence reveals 
that there is competent medical evidence of both 
arthritis/limitation of motion and of instability in the right 
knee during the period at issue.  Therfore, VAOPGCPREC 23-97 
(July 1, 1997), which has not been cited or considered by the 
RO, is directly relevant to the proper rating of this 
disability.  A remand is the best way to address this 
deficiency.  


Accordingly, this appeal is hereby remanded for the following 
further actions:  

1.  The RO should make a special search 
for VA medical treatment records 
pertaining to treatment for low back 
complaints received by the appellant in 
the Emergency Room of the Wadsworth VAMC 
from October 1985 to March 1986.  If 
found, these medical records should be 
incorporated into the claims file.  

2.  After obtaining any outstanding VA 
outpatient treatment records pertaining 
to the appellant, the RO should schedule 
the appellant for another VA medical 
examination to determine the severity of 
the service-connected right wrist, right 
ankle, left ankle and left knee 
disabilities.  The claims file should be 
made available to the examiner for review 
in conjunction with the examination, and 
he or she should be requested to specify 
whether or not the appellant 
demonstrates, and the degree to which he 
demonstrates, functional impairment due 
to pain on use of the relevant joints, or 
due to flare-ups or weakness on repeated 
use of the relevant joints, which is 
attributable to the service-connected 
right wrist, right ankle, left ankle and 
left knee disabilities.  (Copies of 
38 C.F.R. §§ 4.40 and 4.45 should be 
provided to the physician for guidance in 
making these determinations.)  

3.  The RO should next refer the entire 
claims file to a VA staff physician with 
appropriate qualifications and request 
that a formal medical opinion be 
prepared, based on a thorough review of 
the medical records contained in the 
claims file, on the question of the 
etiology of the appellant's current low 
back pathology and, in particular, 
whether a claimed low back injury 
incurred as a result of a parachute jump 
in 1984 can be directly related to any of 
the appellant's current chronic low back 
problems.  

4.  The RO should next review all of the 
relevant evidence and readjudicate the 
increased rating claims still in 
appellate status.  The schedular rating 
assigned for the service-connected right 
knee disability, especially prior to 
January 23, 1996, must give appropriate 
(documented) consideration to VAOPGCPREC 
23-97 (July 1, 1997).  The same 
principles may also be relevant to the 
rating for the left knee, as well.  In 
rating the service-connected right wrist, 
right ankle, left ankle and left knee 
disabilities, the RO must also document 
the consideration of 38 C.F.R. §§ 4.40 & 
4.45 and to DeLuca v. Brown, 8 Vet. App. 
at 206.  

5.  The RO should also adjudicate on the 
merits the issue of service connection 
for a low back disability, including 
under 38 C.F.R. § 3.310(a) and Allen, 
7 Vet. App. at 448 (when aggravation of a 
veteran's nonservice-connected condition 
is proximately due to or the result of a 
service-connected condition, such veteran 
shall be compensated for the degree of 
disability (but only that degree) over 
and above the degree of disability 
existing prior to the aggravation).  

If the benefits sought on appeal are not granted, the 
appellant and his representative should be furnished an 
appropriate supplemental statement of the case and provided 
an opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further appellate consideration.  The appellant may 
furnish additional evidence and/or argument on the remanded 
matters while the case is in remand status.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals






